department of the treasury_department of the treasury_department of the treasury int ernal revenue service int ernal revenue service int ernal revenue service washington d c washington d c washington d c o f f i c e o f o f f i c e o f o f f i c e o f c h i e f c o u n s e l c h i e f c o u n s e l c h i e f c o u n s e l number release date cc intl wta-n-116329-00 uilc internal_revenue_service national_office field_service_advice date date memorandum for caryl k sharp team manager ie group from subject jacob feldman special counsel cc intl interest_paid by no longer-existing discs pursuant to post-1984 deficiency distributions under sec_992 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend entities corpa disc1 disc2 disc3 disc4 disc5 suba subb subc subd appeals officea dates wta-n-116329-00 date1 date2 date3 date4 date5 taxable yeara taxable yearb taxable yearc taxable yeard taxable yeare amounts amount1 amount2 amount3 amount4 amount5 amount6 amount7 amount8 issue whether interest_paid under sec_992 by the successor to a domestic_international_sales_corporation or by the parent of a liquidated domestic_international_sales_corporation on behalf of the no longer-existing domestic_international_sales_corporation in connection with a deficiency distribution under sec_992 may be deductible on the consolidated_return of the successor or parent_corporation and its subsidiaries issue whether sec_265 disallows interest_expense deductions with respect to interest_paid pursuant to sec_992 for taxable years beginning after date conclusion no interest_paid under sec_992 by the successor to a domestic_international_sales_corporation or by the parent of a liquidated domestic_international_sales_corporation on behalf of the no longer-existing domestic_international_sales_corporation in connection with a deficiency distribution under wta-n-116329-00 sec_992 may not be deductible by the parent or successor however such interest may be deductible by the no longer-existing domestic_international_sales_corporation in the pre-1985 taxable_year in which the corporation is deemed to pay such interest conclusion yes based on the facts in this case sec_265 disallows interest_expense deductions with respect to interest_paid pursuant to sec_992 for taxable years beginning after date facts corpa is a subchapter_c_corporation corpa-disc sec_1 through collectively the corpa-discs were wholly owned directly or indirectly domestic subsidiaries of corpa during taxable years a through b during these taxable years the corpa-discs each had in place a valid election to be treated as a domestic_international_sales_corporation disc pursuant to sec_992 and in all respects except one continuously maintained its status as a disc in accordance with the requirements under sec_992 the corpa-discs did not satisfy the assets_test under sec_992 at all times during taxable_year a through taxable_year b failure to satisfy the assets_test rescinds a corporation’s disc status exposes the corporation to taxation and renders the disc provisions inapplicable to the gross_receipts of such corporation sec_991 and sec_992 during taxable years a through b one or more of the five discs in this case failed the assets_test disc1 was liquidated into its parent corpa pursuant to a certificate of ownership and merger dated date1 on date2 disc2 changed its name to suba and reported its taxable_income on a consolidated_return with its parent corpa for all taxable years after date3 disc3 was liquidated into its parent subb pursuant to a merger on date4 subb reported its income on a consolidated_return with its parent corpa for all years involved in this case disc4 was liquidated into its parent subc pursuant to a dissolution on date5 subc reported its income on a consolidated_return with its parent corpa for all years involved in this case disc5 was liquidated into its parent subd pursuant to a dissolution on date4 subd reported its income on a consolidated_return with its parent corpa for all years involved in this case the liquidations of corpa-disc sec_1 and all occurred during the same taxable_year for purposes of this advice and for simplicity the term the corpa group hereinafter refers to corpa and members of corpa’s consolidated_group including suba b c and d in resolution of an examination for taxable years a through b the corpa group and appeals officea agreed that the corpa-discs owed and would make wta-n-116329-00 actual and deemed deficiency distributions totaling dollar_figureamount1 pursuant to sec_992 the discs made the deficiency distributions pursuant to settlement agreements the settlement agreements specified that the deficiency distributions would be treated as made out of accumulated_disc_income and would therefore reduce accumulated_disc_income the settlement agreements also required the discs to make interest payments pursuant to sec_992 with respect to the deficiency distributions totaling dollar_figureamount2 the settlement agreements did not specify the source of the interest payments the deficiency distributions and interest payments were made as follows taxable_year of payment deficiency distribution interest payment taxable yearc taxable yeard taxable yeare dollar_figureamount3 dollar_figureamount4 dollar_figureamount5 dollar_figureamount6 dollar_figureamount7 dollar_figureamount8 the corpa group included the distributions as income in the years received the corpa group also claimed interest deductions on its consolidated_return in the years it paid the interest examination disagrees with the taxpayer’s taking of deductions on its consolidated_return with respect to the sec_992 interest payments the service asserts that the interest is deemed paid_by the discs in the years that the related deficiency distributions are deemed made by the discs in other words the service argues that the interest is deemed paid_by the discs prior to alternatively the service argues that the interest payments are not deductible by any taxpayer under sec_265 because the interest_expenses at issue are allocable to income that is wholly exempt from united_states income_taxation law and analysis i deductibility of sec_992 interest payments under the domestic_international_sales_corporation provisions a domestic international sales corporations generally see revrul_76_499 1976_2_cb_235 holding that a deficiency distribution is included in the income of a disc’s shareholder in the year received even though the purpose for such distribution was to qualify the corporation as a disc for a previous taxable_year wta-n-116329-00 a corporation that qualifies as a disc is not subject_to income_tax sec_991 a portion of a disc’s earnings_and_profits e_p is taxed to its shareholders as a deemed_distribution in the taxable_year earned by the disc sec_995 see also staff of senate_finance_committee report on tax reform act of 92d cong 2d sess reprinted in vol c b staff of joint_committee on taxation general explanation of the tax reform act of reprinted in vol c b both documents providing an example of disc tax_deferral income_tax on the remaining e_p is deferred until the disc makes an actual distribution of such e_p to its shareholders id the portion of a disc’s e_p that is deemed distributed under sec_995 is called previously_taxed_income sec_996 most disc e_p during a taxable_year that are not categorized as previously_taxed_income are called disc income sec_996 the total deferred_disc_income of all prior years that remains undistributed in a disc is called accumulated_disc_income sec_1 b generally a shareholder that receives an actual distribution from a disc excludes the distribution from its gross_income to the extent the distribution is paid out of previously_taxed_income sec_996 the shareholder includes the distribution in its gross_income to the extent the distribution is paid from accumulated_disc_income id this rule ensures that a disc’s shareholders are taxed no more than once with respect to any portion of the disc’s e_p b deficiency distributions and interest payments to qualify as a disc for a taxable_year a domestic_corporation must have in place a valid election to be treated as a disc under sec_992 and must meet several criteria including an assets_test under sec_992 under the assets_test the adjusted_basis of a corporation’s qualified_export_assets at the close of a taxable_year must equal or exceed of the sum of the adjusted_basis of all of the corporation’s assets at the close of the taxable_year sec_992 if a corporation fails the assets_test it will still be deemed to have a disc is a pass-through entity a disc may also have a third category of income called other_earnings_and_profits which consists of any e_p that does not qualify as either previously_taxed_income or disc income sec_996 we are unaware of the presence of other_earnings_and_profits in this case see sec_993 and sec_1_993-2 for a list of property that constitutes qualified_export_assets wta-n-116329-00 satisfied the assets_test if it makes a pro_rata distribution_of_property to its shareholders after the close of the taxable_year sec_992 the amount of the distribution must equal the fair_market_value of the assets that were not qualified_export_assets on the last day of the taxable_year of disqualification sec_992 this corrective distribution is called a deficiency distribution sec_1_992-3 deficiency distributions are made first out of accumulated_disc_income to the extent thereof under sec_996 deficiency distributions are treated as being made before any other actual or deemed distributions during a taxable_year under sec_996 therefore deficiency distributions are fully taxable to a disc’s shareholders see h_r rep no pincite reprinted in 1972_1_cb_498 the deficiency distribution provision under sec_992 requires the distribution of all non-export assets of the disc to ensure that a disc’s non- qualified e_p do not receive disc treatment if a corporation makes a deficiency distribution more than 8½ months after the close of the taxable_year with respect to which the deficiency distribution was made the corporation must also make a payment to the secretary_of_the_treasury within days of the deficiency distribution sec_992 the sec_992 payment is an amount equal to 4½ of the deficiency distribution multiplied by the number of taxable years between the year of the disqualification and the year of the distribution id sec_992 states that such payments are treated as interest for all purposes of the internal_revenue_code the code sec_992 makes clear that the corporation that is required to pay the interest is the potentially disqualified disc sec_992 refers to a corporation which for a taxable_year does not satisfy a condition specified in paragraph a relating to gross_receipts or b relating to assets of subsection a shall nevertheless be deemed to satisfy such condition for such year if it makes a pro_rata distribution_of_property after the close of the taxable_year to its shareholders designated at the time of such distribution as a distribution to meet qualification requirements with respect to their stock in an amount which is equal to if the condition of subsection a b is not satisfied the fair_market_value of those assets which are not qualified_export_assets on the last day a deficiency distribution restores a corporation’s disc status only if the corporation’s failure to pass the assets_test is due to reasonable_cause sec_992 the settlement agreements render the question of reasonable_cause irrelevant in the instant case wta-n-116329-00 of such taxable_year sec_992 provides that the corporation pays an amount that is treated as interest - the interest that is the subject of this advice the reference to a corporation under sec_992 can only be to the potentially disqualified disc the reference to the corporation under sec_992 which is required to make a payment that is treated as interest can only be to the potentially disqualified disc referred to under sec_992 c the deficit_reduction_act_of_1984 exempt accumulated_disc_income and the treatment of post-1984 deficiency distributions the deficit_reduction_act_of_1984 the act ended most disc activity and substantially replaced the disc provisions with the foreign_sales_corporation fsc provisions pub_l_no 98_stat_494 the act treats the e_p of corporations that qualified as discs on date and that was characterized as accumulated_disc_income as described under sec_996 as previously_taxed_income and thus not includible in the income of the disc’s shareholders when actually distributed id at sec_805 because the act became effective after date post-1984 distributions by a disc from accumulated_disc_income are excluded from a shareholder’s gross_income even though the amount was not actually previously taxed staff of joint_committee on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 comm print sec_996 therefore a disc’s accumulated_disc_income that was not taxed to shareholders prior to will never be taxed provided that the disc qualified as a disc on december the full provision under sec_992 reads as follows the conditions under paragraph shall be deemed satisfied in the case of a distribution made under such paragraph if the corporation pays within the 30-day period beginning with the day on which such distribution is made to the secretary if such corporation makes such distribution after the 15th day of the 9th month after the close of the taxable_year an amount determined by multiplying i the amount equal to 4½ percent of such distribution by ii the number of its taxable years which began after the taxable_year with respect to which such distribution is made and before such distribution is made for purposes of this title any payment made pursuant to this paragraph shall be treated as interest modified disc provisions remain in effect but are materially different from the disc provisions at issue in the instant case wta-n-116329-00 the portion of a disc’s income that is treated as previously_taxed_income under the act has been called exempt accumulated_disc_income because qualification as a disc on date is a prerequisite for exempt accumulated_disc_income eadi under sec_805 of the act a disc that failed the assets_test under sec_991 must make a deficiency distribution to ensure that all of its post-1984 distributions are tax exempt under the act temp sec_1_921-1t q a provides additional guidance regarding the operation of the deficiency distribution mechanism in the context of a post-1984 deficiency distribution pursuant to an audit the regulation provides that a post-1984 distribution shall be treated as made out of accumulated_disc_income which is not previously_taxed_income because it will be treated as distributed prior to date to the disc’s shareholders temp sec_1_921-1t q a under this rule the service regards the distribution as made prior to the act d post-1984 deficiency distribution deemed distributed by disc as discussed above sec_992 makes clear that a corporation that attempts to retain its disc status is the entity that makes a deficiency distribution ie the disc similarly sec_992 requires that the same corporation ie the disc makes the interest payment with respect to a late deficiency distribution under temp sec_1_921-1t q a the requirement that the disc itself makes the deficiency distribution applies even in the case of a post-1984 deficiency distribution notwithstanding the fact that after date the former_disc is a taxable corporation under subchapter_c has elected to be treated as an interest_charge_disc or has been liquidated reorganized or see eg prop sec_1 a see also temp sec_1_921-1t q a providing the same exemption rule for post-1984 distributions of accumulated_disc_income as described in prop sec_1 a but without using the term exempt accumulated_disc_income wta-n-116329-00 is otherwise no longer in existence emphasis added the purpose of a deficiency distribution is to remove non-export assets from the disc by means of a distribution taxable to the shareholders even if a disc is no longer in existence it is deemed to have made the deficiency distribution in a taxable_year prior to - the year for which the corporation seeks to maintain its disc status e treatment of post-1984 sec_992 interest payments as stated above sec_992 payments are treated as interest a corporation that makes a late deficiency distribution must make a sec_992 interest payment within days of the deficiency distribution in order for the deficiency distribution to correct the disc disqualification sec_992 sec_1_992-3 the interest payment is intended to reflect the fact that the tax owing on the deficiency distribution from the shareholder in effect has been deferred from the year in which the distribution should have been made until the year in which it actually is made s rep no pincite reprinted in 1972_1_cb_559 in short sec_992 interest_paid by a disc compensates the treasury for the deferral of tax owed by the disc’s shareholders on a late deficiency distribution the full provision under temp sec_1_921-1t q a reads as follows deficiency distributions question with respect to an audit adjustment made after date may a deficiency distribution be made and if so in what manner may it be made answer a deficiency distribution may be made notwithstanding the fact that after date the former_disc is a taxable corporation under subchapter_c has elected to be treated as an interest_charge_disc or has been liquidated reorganized or is otherwise no longer in existence however such deficiency distribution shall be treated as made out of accumulated_disc_income which is not previously_taxed_income because it will be treated as distributed prior to date to the disc’s shareholders wta-n-116329-00 because a late deficiency distribution has no remedial effect for a disc without an accompanying timely interest payment to the treasury the interest payment is in effect a necessary adjustment of the deficiency distribution and thus the rules that apply to the deficiency distribution apply also to the interest_paid by the disc the discussion above demonstrates that temp sec_1 1t a q a11 requires a post-1984 deficiency distribution to be treated for tax purposes in the same manner as it would have been treated prior to furthermore such distribution is deemed made by the disc even if the disc no longer exists at the time of the distribution because a sec_992 interest payment occurs only as a result of - and is a necessary adjustment of - a related deficiency distribution an approach similar to the one that applies to post-1984 deficiency distributions under temp sec_1_921-1t q a should also apply to post-1984 interest payments in short post-1984 interest payments should be deemed made prior to by the disc regardless of whether the disc or its successor actually made the interest payments f disc taxable_income although a disc does not pay taxes it determines its taxable_income each year in order to determine for example the amount deemed distributed for that taxable_year to its shareholders sec_1_991-1 a disc determines its taxable_income in the same manner as if it were a domestic_corporation that did not elect to be treated as a disc id for instance a disc may take deductions with respect to net_operating_loss carrybacks and carryovers as well as capital_loss carrybacks and carryovers sec_1_995-2 discs take deductions with respect to gross_income therefore discs may deduct interest_expense pursuant to sec_163 which allows deductions for interest generally furthermore sec_163 allows deductions for interest_paid on taxes see eg 68_tc_74 a pre-1985 sec_992 interest payment by a disc would entail the following tax consequences the disc’s taxable_income would decrease as a result of the interest_expense_deduction the disc’s e_p would decrease as a result of the outlay of cash and thus properly reflect the decrease in taxable_income total distributions to the disc’s shareholders would decrease and the shareholders would owe fewer taxesdollar_figure any such redetermination of disc taxable_income would require that the statute_of_limitations for making claims for refund under sec_6511 remains open for the taxable_year in which the redetermination is made we have not been provided information regarding whether the statute_of_limitations for the pre-1985 taxable years involved in this case remain open wta-n-116329-00 although the corpa-discs were no longer in existence at the time the interest payments were made temp sec_1_921-1t q a11 treats the interest payments as a necessary adjustment of the deficiency distributions and as made by the corpa-discs however the corpa group which actually paid the interest on behalf of the no longer-existing corpa-discs may not take deductions for such interest_expenses see eg 692_f2d_97 10th cir standing for the proposition that a taxpayer may deduct interest payments under sec_163 only if the interest is with respect to debts of the taxpayer see also true v united_states u s t c cch big_number big_number d wyo following a similar analysis as the crouch court but in the context of sec_162 business_expense deductions incorrectly claimed by individual partners who paid interest on a tax_deficiency on behalf of their debtor partnership ii application of sec_265 disallowance of deductions provision to sec_992 interest payments otherwise deductible by discs a sec_265 generally another legal basis on which to deny the deductions for the sec_992 interest payments claimed by the corpa group is the application of sec_265 to the deductions sec_265 provides in part that no deduction shall be allowed for any amount otherwise allowable as a deduction that is allocable to one or more classes of income other than interest whether or not any amount of income of that class is received or accrued wholly exempt from the taxes imposed by subtitle a of the code as pertains to this case the four conditions precedent for a disallowance of deductions under sec_265 are as follows an otherwise allowable deduction a class of income other than interest the class of income must be wholly exempt and the deduction must be allocable to the wholly exempt_income we have already established two of the four conditions precedent to the applicability of sec_265 first but for the potential applicability of sec_265 interest_paid under sec_992 would be deductible under sec_163 second the type of income involved here eadi is a class of income other than interestdollar_figure the remaining two criteria for the applicability of sec_265 addressed below are wholly exempt_income and allocability of otherwise deductible expenses to such wholly exempt_income b wholly exempt from tax requirement as noted above eadi is exempt accumulated_disc_income - the accumulated_disc_income that the deficit_reduction_act_of_1984 exempted from income to the extent of post-1984 distributions wta-n-116329-00 income is not wholly exempt from tax if recognition of the income is merely deferred or if the income is recognized by one of the two parties essential to a transaction see 28_tc_1169 acq 1958_2_cb_4 trade_or_business deductions allocable to tax-deferred involuntary_conversion under statutory predecessor of sec_1033 not disallowed under statutory predecessor of sec_265 320_f2d_109 5th cir predecessor of sec_265 does not disallow a corporation’s deduction for state income taxes upon gain realized but not recognized by corporation selling assets pursuant to a plan of complete_liquidation under pre-1987 version of sec_337 although the corporation could escape taxation permanently shareholders that received liquidating distributions were subject_to tax 318_f2d_658 4th cir predecessor of sec_265 does not disallow corporation’s deduction for state income taxes on gain from receipt of a liquidating_distribution received from its subsidiary that was not recognized under sec_332 see also revrul_63_233 1963_2_cb_113 announcing that the service will follow mcdonald and universal leaf tobacco prior to date the portion of disc income not subject_to the deemed_distribution rules was tax-deferred but not tax-exempt however assuming a disc qualified on date sec_805 of the act changed the character of accumulated_disc_income from deferred to wholly exempt this change from deferral to total exemption is reflected in the accompanying legislative_history the conference report’s description of the senate amendment states under the senate amendment tax is forgiven on accumulated_disc_income this forgiveness will apply only to actual distributions made after date by a disc or former_disc that is a qualified disc on date h_r conf_rep no 98th cong 2d sess see also h_r conf_rep no pincite in addition in explaining the provisions of the act the senate_finance_committee print states accumulated_disc_income which is derived before date will be exempt from tax this result is achieved by treating such income as previously_taxed_income senate committee on finance deficit_reduction_act_of_1984 - explanation of provisions approved by the committee on date s print vol i 98th wta-n-116329-00 cong 2d sess see also staff of joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 because a disc is a pass-through entity eadi will also never be taxed at the disc level accordingly because it will never be taxed at either the shareholder or the disc level eadi is wholly exempt from tax within the meaning of sec_265 c allocability of expense to wholly exempt_income requirement revrul_83_3 1983_1_cb_72 modified revrul_87_32 1987_1_cb_131 held that sec_265 applies in the following two situations when otherwise deductible expenses are incurred for the purpose of earning or producing tax- exempt_income and when tax-exempt_income is earmarked for a specific purpose and deductions are incurred in carrying out that purpose in both situations the expenses are allocable to tax-exempt_income and thus are subject_to total or partial_disallowance revrul_83_3 rests on the proposition enunciated by the supreme court of the united_states that the code should not be interpreted to allow the practical equivalence of double deductions absent a clear declaration of congressional intent to the contrary 394_us_678 1969_1_cb_204 the purpose motivation and effect of the corpa group’s payment of the sec_992 interest_expense was to preserve its subsidiaries’ disc status which enables the corpa group to earn wholly exempt eadi this fundamental nexus between the eadi earned by the corpa-discs and the interest_expense paid_by the corpa group falls within the scope of any reasonable interpretation of the ‘allocable to’ requirement see 78_tc_989 aff’d on other grounds 710_f2d_1400 9th cir the fact that the corpa-discs earned the eadi prior to the years in which the sec_992 interest was deemed paid_by the corpa-discs is irrelevant in determining that the interest_expense is allocable to the eadi 906_fsupp_990 d c s c aff'd in part and vacated in part without published opinion 94_f3d_642 4th cir and anclote psychiatric center inc v commissioner tcmemo_1998_273 aff'd without published opinion 190_f3d_541 9th cir d total or partial_disallowance of interest_deduction sec_265 requires a total disallowance of deductions if all of the deductions are allocable to wholly exempt_income and requires only a partial wta-n-116329-00 disallowance of deductions if a portion of the deductions are allocable to nonexempt_income see sec_1_265-1 providing that if an expense or an amount otherwise allowable is indirectly allocable to both a class of nonexempt_income and a class of exempt_income a reasonable proportion thereof determined in the light of all the facts and circumstances in each case shall be allocated to both the nonexempt_income and the exempt_income in this case two situations in which interest may not relate to tax-exempt_income are possible the first situation would occur if an actual distribution were made out of accumulated_disc_income after the year for which the deficiency distribution had been made and prior to date in that case the sec_992 interest payments would be allocable to nonexempt_income to the extent of such distribution we do not believe that the corpa-discs made such distributions in this case the second situation relates to the taxable_year of the failure of the assets_test a deficiency distribution not only prevents the recapture of accumulated_disc_income but also protects disc status in the year of the failure in the absence of a deficiency distribution the disqualified disc is taxable as a domestic_corporation on income that it earned for the taxable_year of the failure see 887_f2d_660 6th cir 90_tc_1231 jet research inc v commissioner tcmemo_1990_463 if the disqualified disc were treated as a c_corporation an dividend received deduction under sec_243 as it existed during the years in issue would have applied to distributions made during the taxable_year of the failure because these actual distributions would have been subject_to only one level of tax whether or not the sec_992 interest was paid these distributions are disregarded in calculating the sec_265 disallowance however to the extent that the distributions made during the taxable_year of the failure are not covered under sec_243 that is of the distributions payment of the sec_992 interest avoided a double level of taxation therefore a portion of the sec_992 interest is allocable to a class of nonexempt_income under sec_265 see sec_1_265-1 e disallowance of deduction for expense deemed paid_by taxpayer but actually incurred by another party the final question is whether the sec_265 analysis above - which assumes an actual payment of sec_992 interest by the taxpayer that claims deductions for such interest and that receives the wholly exempt_income - also applies in the case of a taxpayer that claims deductions for sec_992 interest that it was deemed to pay under temp sec_1 1t a q a but which was actually paid_by another person wta-n-116329-00 we believe that a deduction may be disallowed under sec_265 even if the person that has the liability for the expense or that is treated as having that liability is not the recipient of the income although we have not found supporting authority under sec_265 that is directly on point authority does exist regarding an analogous issue under sec_265 in h enterprises int’l inc v commissioner tcmemo_1998_97 aff’d per curiam 183_f3d_907 8th cir the tax_court held that under sec_265 - which mandates the disallowance of interest on indebtedness incurred or continued to purchase or carry tax-exempt_bonds - the proscribed purpose was found where a subsidiary borrowed money to enable the parent to purchase tax-exempt_bonds in affirming the tax court's opinion the eighth circuit stated t he tax_court held answering the central question of law presented by this case that the fact that the indebtedness incurred by a company waldorf different from the company h enterprises that purchased the tax-exempt obligations was not fatal to the commissioner’s position waldorf was at all times controlled by h enterprises and both the incurring of the indebtedness and the payment of the dividend by waldorf to h enterprises to allow h enterprises to purchase tax-exempt obligations was in accordance with a preplanned purpose id f 3d pincite at least one court has made a similar finding of prohibited purpose where a husband borrowed funds with which his wife purchased tax- exempt bonds see 376_f2d_350 6th cir see also revrul_79_272 1979_1_cb_124 analysis and holding similar to h enterprises iii conclusions the corpa-discs failed the sec_992 assets_test during several taxable years to retain their disc status and have the benefit of eadi the corpa-discs made sec_992 deficiency distributions to their shareholders pursuant to settlement agreements with the service the deficiency distributions were deemed paid_by the corpa-discs in a pre-1985 taxable_year under temp sec_1_921-1t q a even though the corpa-discs were no longer in existence at the time their shareholders included the deficiency distributions in gross_income because the corpa-discs’ shareholders included the deficiency distributions in gross_income several years after timely deficiency distributions had been due the corpa-discs were also required to make interest payments to the secretary in wta-n-116329-00 order for the deficiency distributions to have effect and thus cure their disqualification under the assets_test the disc provisions and regulations are silent regarding the treatment of post-1984 sec_992 interest payments by no longer-existing discs the only purpose of the interest payments was to give effect to the deficiency distributions deficiency distributions permitted under sec_992 and the accompanying interest payments required under sec_992 and sec_1_992-3 are integrally related and should be treated similarly therefore the interest payments in this case should be considered to be a necessary adjustment of the deficiency distributions as a necessary adjustment of the deficiency distributions the interest payments were deemed paid_by the corpa- discs in a taxable_year prior to under temp sec_1 1t a q a even though the corpa group made the actual interest payments in post-1984 taxable years because the corpa-discs are deemed to have paid the sec_992 interest payments the corpa-discs not the corpa group may deduct such interest_expenses provided such deductions are otherwise permitted furthermore case law provides that the corpa group may not take deductions for expenses that it incurred on behalf of the corpa-discs such interest_expense deductions of the corpa-discs if allowed would apply to the taxable_year prior to in which the corpa-discs were deemed to make the interest payments in addition the interest is for the most part disallowed under sec_265 the benefit to the taxpayer of making the deficiency distributions and interest payments at issue in this case was the preservation of eadi status for the corpa-discs’ post-1984 accumulated_disc_income eadi is wholly exempt_income because it is not taxed either at the disc level or the shareholder level therefore the interest_expense deductions except as discussed above constituted deductions allocable only to wholly exempt_income as described in sec_265 as a result neither the corpa-discs nor the corpa group may claim deductions for the interest payments at issue in this case except to the extent set forth in section ii d above please call if you have any further questions disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse wta-n-116329-00 effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views by jacob feldman special counsel cc intl
